United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2038
Issued: February 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 4, 2013 appellant filed a timely appeal from a July 23, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $6,846.71 for the period February 1 through April 6, 2013 because
he received dual compensation benefits from the Office of Personnel Management (OPM) and
from OWCP; and (2) whether OWCP properly found that appellant was at fault in the creation of
the overpayment and therefore ineligible for waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, then a 60-year-old mail processor, filed a Form CA-1 claim for benefits on
October 8, 2002 alleging that he sustained injuries to both shoulders and both knees causally
related to employment factors. OWCP accepted a claim for right rotator cuff tendinitis.
Appellant returned to a modified job with restrictions on lifting and using his right arm and right
elbow. On November 19, 2010 he stopped working as the employing establishment no longer
had a job available within his medical restrictions. Appellant began receiving compensation for
temporary total disability.
By letter dated May 14, 2011, OWCP informed appellant that it was commencing
payments for temporary total disability. The letter stated:
“RETIREMENT BENEFITS. You must report to the OWCP any retirement
income you receive from any [f]ederal agency. This is because a person who
receives compensation benefits under the FECA is not permitted to receive
benefits under the Civil Service Retirement System (CSRS) or the Federal
Employees’ Retirement System (FERS).”
By letter dated March 8, 2013, OWCP advised appellant that it had been informed that he
was receiving benefits provided by OPM. It stated that benefits paid by OPM and benefits for
wage loss paid by OWCP were not payable for the same period of time and that employees
entitled to both OWCP and OPM annuity benefits must elect which benefit to receive. OWCP
stated that it had enclosed a copy of election Form CA-1105. It advised appellant to complete
the form and return it, at which time it would advise OPM of his election. OWCP advised him
that if he elected compensation benefits, it would calculate the amount of compensation due from
the beginning of his entitlement. It instructed appellant to complete the forms and return them to
OWCP within 30 days.
On April 3, 2013 OWCP received a completed Form CA-1105 from appellant, who
checked a box indicating that he had elected OPM retirement benefits from CSRS as of
January 31, 2013.
On May 8, 2013 OWCP made a preliminary determination that appellant received an
overpayment in the amount of $6,950.54 due to his receipt of dual benefits from OPM and from
OWCP during the period January 31 through April 6, 2013. It found that he was at fault in the
creation of the overpayment because he failed to provide information which he knew or should
have reasonably known to be material; and accepted payments which he knew or should have
reasonably known to be incorrect. OWCP acknowledged that it had issued checks to appellant
on January 13, February 10 and March 10, 2013 before his compensation benefits could be
terminated. This resulted in an overpayment from January 31 through April 6, 2013.
OWCP calculated the amount of the overpayment for the period January 31 to
February 9, 2013 by taking the amount of an OPM check from January 13 to February 9, 2013,
$2,919.18, dividing it by 28 calendar days, then multiplying this total for the 10 days in which
the overpayment occurred; this totaled $1,042.56. It added this amount to the February 10, 2013
check, in the amount of $2,936.22; and the March 10, 2013 check, in the amount of $2,972.18,

2

for a total overpayment of $6,950.96. OWCP advised appellant that he could request a telephone
conference, a final decision based on the written evidence only or a hearing within 30 days if he
disagreed that the overpayment occurred, with the amount of the overpayment or if he believed
that recovery of the overpayment should be waived. It requested that he complete an
accompanying overpayment recovery questionnaire (Form OWCP-20) and submit financial
documents in support thereof within 30 days.
In a letter dated April 28, 2013, received by OWCP on May 28, 2013, appellant stated
that his OPM retirement benefits did not start on January 31, 2013, but on April 25, 2013, under
CSRS. This occurred pursuant to a letter he received from OPM dated February 25, 2013.2
Appellant also attached letters dated April 23 and 24, 2013 from OPM, indicating that it had
processed and submitted checks to him covering the period February 1 to April 30, 2013.
On May 21, 2013 appellant completed the overpayment questionnaire, listing his monthly
income. He denied that an overpayment had occurred but stated that if there was any
overpayment it had occurred through no fault of his own. Appellant also submitted arguments
concerning his underlying compensation claims. He requested that OWCP make a decision on
his overpayment based on the written evidence.
In a decision dated July 23, 2013, an OWCP hearing representative finalized the
preliminary determination regarding the overpayment. The hearing representative modified the
amount of overpayment, noting that OPM’s payments did not commence until February 1, 2013.
This resulted in an overpayment of $6,846.71 for the period February 1 to April 6, 2013. OWCP
stated that although appellant’s CSRS payments did not begin until April 25, 2013, when he
began receiving CSRS checks, the letters from OPM dated April 23 and 24, 2013 indicated that
he received CSRS checks, which “covered the period” February 1 through April 30, 2013, when
he was still receiving compensation checks from OWCP.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of FECA states that, while an employee is receiving workers’
compensation, he or she may not receive salary, pay or remuneration of any type from the United
States, except in return for services actually performed or for certain payments related to service
in the Armed Forces, including benefits administered by the Department of Veterans Affairs
unless such benefits are payable for the same injury or the same death being compensated for
under FECA.3 The implementing regulations provide that a beneficiary may not receive wageloss compensation concurrently with a federal retirement or survivor annuity.4 The beneficiary
must elect the benefit that he or she wishes to receive.5

2

OPM’s February 25, 2013 letter actually states that it would begin mailing appellant checks as of
April 20, 2013.
3

5 U.S.C. § 8116(a).

4

20 C.F.R. § 10.421(a).

5

Id.

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,846.71 for the period February 1 through April 6, 2013.
Appellant received dual compensation from OPM in addition to wage-loss compensation
he had been receiving under FECA during this period. The evidence of record establishes that he
elected to receive OPM retirement benefits as of January 31, 2013. Consequently, any wage-loss
compensation appellant received from OWCP for a period beginning on or after February 1,
2013 constitutes an overpayment of benefits. He is not eligible to receive wage-loss
compensation and disability retirement benefits from OPM for the same time period.6 The
record shows that appellant received an overpayment during the period in question because he
received monthly checks for temporary total disability compensation, then received checks from
OPM which covered the same period. OWCP calculated the $6,846.71 overpayment by totaling
the amount from three compensation checks he received during the period February 1 through
April 6, 2013. The first overpayment, covering the period February 1 to 9, 2013, was calculated
by taking the amount of the check from January 13 to February 9, 2013, $2,919.18, dividing it by
28 calendar days, then multiplying this total for the 9 days in which the overpayment occurred;
this totaled $938.31. OWCP added this amount to the February 10, 2013 check, in the amount of
$2,936.22; and the March 10, 2013 check, in the amount of $2,972.18, for a total overpayment of
$6,846.71.7 It determined that the entire amount of OWCP compensation appellant had received
constituted an overpayment because he had received retirement benefits from OPM for the same
period.
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,846.71 for the period February 1 through April 6, 2013.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA8 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of [FECA] or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.9

6

20 C.F.R. § 10.421(a); see Franklin L. Bryan, 56 ECAB 310 (2005).

7

These figures were confirmed on iFECS.

8

5 U.S.C. § 8129(a)-(b).

9

Bonnye Mathews, 45 ECAB 657 (1994).

4

In determining whether an individual is with fault, section 10.433(a) of OWCP’s
regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which the recipient knew or should have known
to be incorrect….”10
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide in relevant part:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”11
ANALYSIS -- ISSUE 2
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment.
OWCP found that appellant was at fault in the creation of the overpayment as he was
aware or should have been aware that he was not entitled to dual benefits. The record establishes
that on May 14, 2011 he was informed that receipt of OWCP payments for loss of wage-earning
capacity and receipt of an annuity from OPM constituted a dual benefit and that he was
instructed to immediately contact OWCP if he did receive such benefits from OPM. By letter
dated February 25, 2013, appellant was advised by OPM that he would receive OPM
compensation in April 2013, pursuant to his election of benefits. Therefore, the record indicates
that he knew or should have known that acceptance of compensation benefits for periods after
February 1, 2013 was incorrect. However, appellant continued to accept payments after this date
which he knew or should have known were incorrect. As he accepted compensation benefits
from OWCP, which covered the period February 1 through April 6, 2013, the Board finds that he
was at fault in the creation of the overpayment and is not entitled to waiver.12
10

20 C.F.R. § 10.433(a).

11

Id. at § 10.433(b).

12

Lawrence J. Dubuque, 55 ECAB 667, 673 (2004).

5

With respect to the recovery of the overpayment in compensation, the Board’s
jurisdiction is limited to reviewing those cases where OWCP seeks recovery from continuing
compensation benefits under FECA.13 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection.14
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $6,846.71 during the period February 1 through April 6, 2013 because he received dual
compensation benefits from OPM and under FECA. The Board further finds that OWCP
properly found that he was at fault in the creation of the overpayment and is therefore not
entitled to waiver.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

13

Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

14

Cheryl Thomas, id.

6

